            Case 1:20-cv-06067-CM Document 4 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MA JAYNE,

                                 Petitioner,
                                                                   20-CV-6067 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
JOHN PETRUCCI, ET AL.,

                                 Respondents.

COLLEEN McMAHON, Chief United States District Judge:

         On August 11, 2020, the Court received a letter from Plaintiff, advising the Court that he

wishes to withdraw his complaint prior to payment of the filing fee. Accordingly, the Court

grants Plaintiff’s request to withdraw this action pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is voluntarily dismissed pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 12, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
